UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1939


S.C.B.,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 17, 2011                 Decided:   April 8, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Diane E. McHugh Martinez, LAW OFFICE OF MCHUGH MARTINEZ,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Michelle G. Latour, Assistant Director, Jessica E.
Sherman,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              S.C.B., who claims to be a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)   denying    his       motion   to   reopen     immigration

proceedings.      We have reviewed the record and the Board’s order

and find that the Board did not abuse its discretion in denying

the motion.      See 8 C.F.R. § 1003.2(a) (2010).                Accordingly, we

deny   the    petition   for    review    for    the   reasons   stated    by   the

Board.    See In re: S.C.B. (B.I.A. Jul. 16, 2010).                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the     materials     before    the    court   and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          2